Citation Nr: 0528974	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-11 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a tooth injury.

4.  Entitlement to service connection for a bilateral thigh 
disorder.

5.  Entitlement to service connection for varicose veins with 
an ulcer in the left leg, claimed as directly related to 
service, and alternatively as secondary to the service-
connected left knee disability.

6.  Entitlement to service connection for an ulcer disorder, 
due to taking the prescription drug Motrin.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

11.  Entitlement to an effective date earlier than April 2, 
2001, for the grant of service connection for degenerative 
joint disease of the left knee.

12.  Entitlement to an evaluation in excess of 10 percent for 
left patellofemoral joint syndrome, with accessory 
ossification, based on an initial grant of service 
connection.

13.  Entitlement to an evaluation in excess of 10 percent for 
painful pre-tibial scarring of the left leg with chronic 
periostitis, based on an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to July 
1981, and from February 1982 to August 1982, with other 
periods of inactive duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1982, February 1983, and November 2001, that were issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board observes that the RO treated the issue of service 
connection for a nervous disorder as a new issue, and decided 
it on the merits of the claim.  However, the record reveals 
that the veteran previously was denied the same claim in 
December 1998 and again in April 1999.  Thus, the issue is 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder and has been corrected on the title page of 
this decision.

It also appears that there are issues pending before the 
Board that date back to 1982.  In 1982, the veteran filed a 
claim for service connection for a left leg disability.  That 
claim was granted by way of a rating decision dated in 
September 1982, and a noncompensable evaluation was assigned 
to service connected residuals of an injury to the midshaft 
of the left tibia with chip fracture and hematoma.  The 
veteran filed a notice of disagreement with respect to the 
disability rating that was assigned.  The RO, in a rating 
decision of February 1983, assigned a 10 percent disability 
evaluation to left patellofemoral joint syndrome with 
accessory ossification, and a separate 10 percent disability 
evaluation for painful pre-tibial scarring of the left leg 
with chronic periostitis.  The veteran continued to express 
his dissatisfaction with the ratings by filing a statement to 
that effect with VA in March 1983.  Following the issuance of 
a Supplemental Statement of the Case (SSOC) in May 1983, it 
does not appear that the claims folder was ever certified and 
transferred to the Board for an appellate determination.  
Because the grant of a combined 20 percent evaluation for the 
left leg disabilities is only a partial grant of benefits, 
and because the veteran contended that a higher evaluation is 
warranted for the service-connected left leg disabilities, 
the issues are as noted on the title page.  See A.B. v. 
Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the claims folder, the Board finds that 
additional procedural and evidentiary development is 
warranted.  

The veteran has not received proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) for the issues on 
appeal.  Notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2005).  

In this case, the veteran has not received such notice 
regarding each of his claims.  Specifically, the letter of 
record providing notice, dated in February 2004, is deficient 
in that it does not address the pre-August 2001 standard for 
the veteran's new and material evidence claims.  The RO must 
also ensure that the VCAA notification letter addresses the 
requirements for secondary service connection.  In addition, 
the RO must ensure that the letter addresses the fourth 
element with respect to all claims that require notice 
pursuant to the VCAA.  

With regard to the issue of an earlier effective date for the 
grant of service connection for degenerative joint disease of 
the left leg, it is noted that there is a pending matter that 
is inextricably intertwined with that issue.  In November 
1990, the veteran filed a claim for service connection for 
arthritis of the left knee that does not appear to have been 
adjudicated.  Since this pending claim, which has not been 
the subject of a rating action, may have a bearing on the 
issue of entitlement to an effective date earlier than April 
2, 2001, for the grant of service connection for arthritis of 
the left knee, it is inextricably intertwined with that issue 
and must be adjudicated on remand.  

The increased rating issues pertaining to the left leg are 
remanded to the RO as the veteran requested a travel board 
hearing in the January 1983 VA Form 1-9, Appeal to Board of 
Veterans Appeals.  It is noted that the veteran had a hearing 
on the other pending issues.  If the veteran feels a hearing 
on these two issues is not necessary at this juncture, he can 
instead supplement the record with written argument.  

The Board also notes that the veteran indicated, in his 
August 2004 hearing before the undersigned Acting Veterans 
Law Judge, that there are private dental records that have 
not been associated with the claims file that are relevant to 
his tooth injury claim.  The RO should attempt to obtain 
these records on remand.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  Here, there is 
evidence in the service medical records of treatment in 
February 1982 for ringing in the ear, and in March and April 
1982 for bilateral thigh pain.  In the hearing, the veteran 
attributed his current tinnitus and ligament strain, 
respectively, to these in-service incidents.   Medical 
examinations are therefore necessary.

Similarly, the veteran should be provided a VA examination to 
determine if the varicose veins are related to the service-
connected left leg disability or to service.  The veteran 
asserts that the varicose veins could be due to the long 
periods of time that he was required to stand in service or 
to the service-connected left leg condition.  On remand, the 
AMC should schedule an examination to address the etiology of 
the varicose vein disability.  The examiner should also 
address whether it is at least as likely as not that the 
claimed disorder is related to service or is causally related 
to the veteran's service-connected left leg disability.  38 
C.F.R. §§ 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

At the August 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran implied that he was receiving 
Social Security disability benefits.  On remand, the RO 
should determine if the veteran is in receipt of Social 
Security disability benefits and, if he is, obtain a copy of 
the administrative decision and the medical records 
considered in that decision.  Since those records may be 
relevant to the pending appeal, the RO must attempt to obtain 
them on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all consideration due him 
under the law.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
these matters are remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  In accordance with the VCAA, the veteran 
must be notified of information and evidence 
necessary to substantiate the claims for 
service connection (the RO must also notify 
the veteran what is necessary to substantiate 
claims for secondary service connection) and 
new and material evidence claims (with 
respect to the new and material evidence 
claims, the RO must notify the veteran of the 
pre-August 2001 standard for reopening 
claims); information and evidence that VA 
would seek to provide; and information and 
evidence that the veteran is expected to 
provide.  Additionally, the veteran should be 
requested to "provide any evidence in [his] 
possession that pertains to the claims."  
See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2005).

2.  The RO should contact the veteran to 
request that he provide the name of his 
treating dentist, along with dates of 
treatment, pertaining to the tooth injury for 
which he is now claiming service connection.  
Upon receipt of the necessary release, the RO 
should obtain any relevant records from this 
dentist.

3.  The RO should adjudicate the pending 
claim for service connection for 
arthritis of the left knee which 
originated in November 1990.

4.  The veteran should be scheduled for a VA 
ear disease examination to determine the 
nature and etiology of any tinnitus 
diagnosed.  Any testing deemed necessary 
should be performed.  The examiner should be 
provided with the veteran's claims folder and 
a copy of this Remand in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in-service and 
post service history of noise exposure.  
Following the examination, the examiner is 
asked to render an opinion whether it is at 
least as likely as not (probability of fifty 
percent or more) that any tinnitus diagnosed 
is related to his service.  Attention is 
invited to the veteran's service medical 
records, and specifically the February 1982 
treatment for ringing in the ear.  A complete 
rationale for any opinion expressed should be 
included in the examination report.

5.  The veteran also should be scheduled for 
a VA examination to determine the nature and 
etiology of any thigh disorder diagnosed.  
Any testing deemed necessary should be 
performed.  The examiner should be provided 
with the veteran's claims folder and a copy 
of this Remand in conjunction with the 
examination.  Following the examination, the 
examiner is asked to render an opinion 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
any thigh disorder diagnosed is related to 
his service.  Attention is invited to the 
veteran's service medical records, and 
specifically the March and April 1982 
treatment for bilateral thigh pain.  A 
complete rationale for any opinion expressed 
should be included in the examination report.

6.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of the veteran's varicose vein 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  In the report, 
the examiner must indicate whether the 
claims file was reviewed.  The examiner 
should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not (fifty percent 
or more) that the disability began in 
service.  The examiner should also 
address whether it is at least as likely 
as not that the current disability was 
caused or aggravated (permanently 
increased in severity) by the veteran's 
service-connected left leg disability.  

7.  The RO should determine whether the 
veteran is in receipt of Social Security 
disability benefits.  If he is, the RO 
should obtain a copy of the determination 
awarding benefits and the medical records 
underlying the Social Security disability 
determination and associate them with the 
claims folder.

8.  Thereafter, the RO should review all the 
evidence, to include that submitted by the 
veteran at his Travel Board Hearing and then 
readjudicate the issues on appeal.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case, which sets forth the pre-August 2001 
criteria for reopening claims, the criteria 
for secondary service connection, and which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

9.  The veteran should be scheduled for a 
travel board hearing on the increased 
rating issues, unless the veteran 
withdraws the hearing request in writing.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

